Case 3:20-cv-00072-JPG Document 64 Filed 10/26/20 Page 1 of 2 Page ID #2264




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TOMMY HARRIS,

                Plaintiff/Counterdefendant,

        v.                                                          Case No. 20-cv-72-JPG

 DURHAM ENTERPRISES, INC., and DON DURHAM,

                Defendants/Crossclaim Plaintiff/
                Crossclaim Defendants,

        and

 LIBERTY MUTUAL INSURANCE COMPANY,

                Defendant/Crossclaim Defendant

        and

 OHIO SECURITY INSURANCE COMPANY,

                Defendant/Counterplaintiff/Crossclaim
                Plaintiff/Crossclaim Defendant

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of Ohio Casualty Insurance Company

(“Ohio Casualty”) to intervene as a defendant in this case and to be allowed to file a

counterclaim and crossclaim (Doc. 53). No party has responded to the motion.

       Ohio Casualty asks to join this case because, like Ohio Security Insurance Company

(“Ohio Security”), it issued an insurance policy to Durham Enterprises, Inc. and Don Durham

(“the Durham defendants”). Ohio Security’s policy was a commercial package insurance policy

that included commercial general liability coverage, and Ohio Casualty’s was a commercial

umbrella insurance policy. The amount of the judgment against Durham defendants in this case

exceeds the Ohio Security policy limits, so coverage under the Ohio Casualty umbrella policy
Case 3:20-cv-00072-JPG Document 64 Filed 10/26/20 Page 2 of 2 Page ID #2265




will likely be an issue if not now, at some point. Ohio Casualty has tendered the pleading it

seeks leave to file.

        Each policy contains a nearly identical coverage exclusion; Ohio Security has asserted it

applies in this case, and it will also be in issue in deciding whether Ohio Casualty must provide

coverage under the umbrella policy. Ohio Casualty believes that the commonality of the

underlying facts in this case as well as the common insurance policy language justify allowing it

to intervene as a defendant in this case under Federal Rule of Civil Procedure 24(a)(2) or (b).

        Rule 24(a)(2) provides for intervention of right to any person who has an interest in the

subject matter of the action and needs to participate in the litigation to protect that interest. On

the other hand, Rule 24(b)(1)(B) provides for permissive intervention by anyone who “has a

claim or defense that shares with the main action a common question of law or fact.”

        The Court finds allowing Ohio Casualty to intervene is, at a minimum, appropriate under

Rule 42(b) because the claims and defenses of Ohio Casualty and Ohio Security share common

issues of law—legal interpretation of a nearly identical insurance exclusion—and fact—the

personal injury caused by the Durham defendants to Harris. Accordingly, the Court GRANTS

the motion to intervene (Doc. 53) and ORDERS that Ohio Casualty shall have seven days from

entry of this order to enter an appearance and file the tendered pleading.

IT IS SO ORDERED.
DATED: October 26, 2020


                                                       s/ J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       DISTRICT JUDGE




                                                  2
